    Case 0:20-cv-62381-WPD Document 1-3 Entered on FLSD Docket 11/22/2020 Page 1 of 1

                                                   Exhibit A
                                             Statement of Claim
                                            Plaintiff Sonia Badillo

Unpaid Overtime and Minimum Wages
                           Average                     Minimum      Total                Total
                                   Average Equivalent                                                   Total
                           Weekly                        Wage      Unpaid               Unpaid
     Period¹        Weeks¹         Weekly     Hourly                                                 Liquidated
                            Hours                        Hourly   Minimum              Overtime
                                     Pay¹   Rate Paid¹                                               Damages¹
                           Worked¹                        Rate     Wages¹               Wages¹
1/1/20 - 8/19/20     33.14                             $    8.56 $ 12,485.91          $ 6,241.46     $ 18,727.37
                             84    $ 342.31 $     4.08
7/6/19 - 12/31/19    25.57                             $    8.46 $ 9,418.72           $ 4,759.35     $ 14,178.08
                                                                 $ 21,904.63          $ 11,000.82    $ 32,905.45

                                                                   Total Unpaid Minimum Wages¹ =     $   21,904.63
                                                                   Total Unpaid Overtime Wages¹ =    $   11,000.82
                                                                      Total Liquidated Damages¹ =    $   32,905.45
                                                                                          Total¹ =   $   65,810.90




¹ Numbers are averages, estimates, and/or approximates. Numbers may change as information is uncovered through the
discovery process.
